United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2123
                     ___________________________

                              Raymond Gearhart

                    lllllllllllllllllllllPetitioner - Appellant

                                        v.

                                Juan D. Castillo

                    lllllllllllllllllllllRespondent - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                         Submitted: January 23, 2014
                          Filed: February 11, 2014
                                [Unpublished]
                               ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
      Raymond Gearhart appeals the district court’s1 adverse grant of summary
judgment in his action under Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971). As to the claims he raised in his amended
complaint concerning the forced administration of medications,2 we find no basis for
reversing the district court’s grant of summary judgment, and Gearhart has identified
none. See Green v. Dormire, 691 F.3d 917, 921 (8th Cir. 2012) (de novo review).
The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.
      2
       Gearhart has abandoned his other claims. See Roers v. Countrywide Home
Loans, Inc., 728 F.3d 832, 838 (8th Cir. 2013).

                                         -2-